a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Westchester County, dated January 22,1976, which granted plaintiff’s motion to direct him to appear for an examination before trial and to produce certain documents and papers with respect to the pleadings. Order affirmed, with $50 costs and disbursements. The examination shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by plaintiff, or at such time and place as the parties may agree. The time within which plaintiff may serve such notice is extended until 14 days after entry of the order to be made hereon. Under the circumstances of this application, the court was warranted in granting an examination before trial. Martuscello, Acting P. J., Latham, Cohalan, Rabin and Hawkins, JJ., concur.